Case: 20-40540    Document: 00516280257        Page: 1     Date Filed: 04/14/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 14, 2022
                                No. 20-40540                           Lyle W. Cayce
                                                                            Clerk

   Jacqueline Cortez-Burlingame, Individually and as the
   Representative of the Estate of Jorge "George" Luis Cortez; Estate of
   Jorge "George" Luis Cortez; Jenny Espinoza; Amelia M.
   Cortez,

                                                         Plaintiffs—Appellants,

                                    versus

   Galveston County; Henry Trochesset, in his Individual
   Capacity; Mary Johnson, in her Individual Capacity;
   Boon-Chapman Benefit Administrators, Incorporated;
   Soluta Health, Incorporated; Kathy White, Registered
   Nurse, in her Individual Capacity, also known as Kathy Jean Jordan;
   Garry Killyon, in his Individual Capacity; Kimberly Boykins, in
   her Individual Capacity; John Doe Jailers 1-25, in their Individual
   Capacities; John Doe Policymakers 1-25, in their Individual
   Capacities; Doe medical providers 1-25, in their Individual
   Capacities; Dr. Gary Beach,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 3:18-CV-183


   Before Dennis, Elrod, and Duncan, Circuit Judges.
Case: 20-40540      Document: 00516280257            Page: 2    Date Filed: 04/14/2022

                                      No. 20-40540


   Per Curiam:*
          Jorge Cortez died in the hospital following incarceration at the
   Galveston County Jail. As a result of Cortez’s death, his estate and several
   family members (collectively “Plaintiffs”) brought suit against Galveston
   County, Sheriff Henry Trochesset, and several medical providers who
   worked at the Galveston County Jail (collectively “Defendants”), arguing,
   inter alia, that Defendants’ medical treatment of Cortez while he was
   incarcerated at the jail had been deliberately indifferent in violation of his
   constitutional rights. The district court dismissed all of Plaintiffs’ federal
   claims at the summary judgment stage, adopting the magistrate judge’s
   report and recommendation and holding that Plaintiffs failed to raise a triable
   issue of fact that Defendants acted with deliberate indifference. Because we
   agree with the district court that Plaintiffs failed raise a material issue of fact
   as to whether Cortez’s constitutional rights were violated by failing to
   adequately plead that Defendants acted with deliberate indifference, we
   AFFIRM.
                                           I.
          On April 7, 2017, Jorge Cortez, then fifty-six, was taken into the
   custody of Galveston County Jail following a parole violation, pending
   placement in a drug treatment facility. At this time, unbeknownst to Cortez,
   or anyone, he was already suffering from advanced mesothelioma, an
   aggressive lung cancer. Between April 7 and May 31, Cortez was seen by
   medical personnel at the jail at least thirteen times. On May 31, Cortez was
   taken by ambulance to the University of Texas Medical Branch at Galveston.
   After twenty-four days in the hospital, Cortez was diagnosed with




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-40540       Document: 00516280257            Page: 3      Date Filed: 04/14/2022




                                       No. 20-40540


   mesothelioma. He died as a result of complications from this disease on June
   23.
          As a result, Plaintiffs filed this suit arguing that Defendants’ medical
   treatment of Cortez while he was incarcerated at the jail had been deliberately
   indifferent to Cortez’s serious medical needs in violation of his Eighth
   Amendment constitutional rights.              They also advanced urging both
   governmental and supervisory liability claims, as well as claims under state
   law. The district court dismissed all of Plaintiffs’ federal claims at the
   summary judgment stage, adopting the magistrate judge’s report and
   recommendation and holding that Plaintiffs had failed to raise a triable issue
   of fact that Defendants acted with deliberate indifference and, in the
   alternative, that Plaintiffs’ wrongful death claim was barred by Texas state
   law’s 50% survival doctrine. Having disposed of Plaintiffs’ federal claims, the
   district court declined to exercise pendant jurisdiction over Plaintiffs’ state
   law claims. 1 Plaintiffs now appeal to this court, arguing that the district court
   erred in granting summary judgment to Defendants.
                                            II.
          This court reviews a summary judgment ruling de novo, applying the
   same standards as the district court, Johnson v. World All. Fin. Corp., 830 F.3d
   192, 195 (5th Cir. 2016), viewing the facts in the light most favorable to the
   non-moving party, and drawing all reasonable inferences in its favor, Deville
   v. Marcantel, 567 F.3d 156, 163–64 (5th Cir. 2009). Summary judgment
   should be granted only when there is “no genuine dispute [for] any material
   fact and the movant is entitled to judgment as a matter of law.” FED. R.
   CIV. P. 56(a); see, e.g., Celtic Marine Corp. v. James C. Justice Cos. Inc., 760


          1
              Plaintiffs do not challenge the district court’s refusal to exercise pendant
   jurisdiction over his state law claims on appeal.




                                             3
Case: 20-40540      Document: 00516280257          Page: 4    Date Filed: 04/14/2022




                                    No. 20-40540


   F.3d 477, 481 (5th Cir. 2014). “When assessing whether a dispute to any
   material fact exists, we consider all of the evidence in the record but refrain
   from making credibility determinations or weighing the evidence.” Turner
   v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007). “[T]he
   evidence of the nonmovant is to be believed, and all justifiable inferences are
   to be drawn in his favor.” Tolan v. Cotton, 572 U.S. 650, 651 (2014) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). Even when the
   facts are not in dispute, summary judgment should be denied if competing
   inferences can be drawn from the undisputed facts on material issues. See
   Hunt v. Cromartie, 526 U.S. 541, 552–53 (1999) (holding that where
   reasonable inferences from undisputed facts can be drawn in favor of either
   party, it is an error for the district court to resolve a disputed fact at the
   summary judgment stage).
           But where, as here, the nonmovant has the burden of proof at trial, the
   movant may shift the summary judgment burden to the nonmovant with an
   allegation that the nonmovant has failed to establish an element essential to
   that party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
   Defendants therefore shifted the summary judgment burden to Plaintiffs
   when they pointed out that there was no evidence of deliberate indifference.
   See Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017). Thus, to
   survive summary judgment, Plaintiffs were required to present evidence
   creating a genuine issue of material fact regarding deliberate indifference.
   Ibid.
                                        III.
           To successfully allege a 42 U.S.C. § 1983 claim under the Eighth
   Amendment’s prohibition against cruel and unusual punishment, Plaintiffs
   must have plausibly pleaded that a government official or officials acted with
   deliberate indifference to Cortez’s medical needs. See Domino v. Tex. Dept.




                                          4
Case: 20-40540      Document: 00516280257          Page: 5    Date Filed: 04/14/2022




                                    No. 20-40540


   of Criminal Justice, 239 F.3d 752, 754 (5th Cir. 2001). “In order to state a
   cognizable claim, a prisoner must allege acts or omissions sufficiently harmful
   to evidence deliberate indifference to serious medical needs [because it] is
   only such indifference that can offend evolving standards of decency in
   violation of the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 106
   (1976) (internal quotations omitted). This is an “extremely high standard to
   meet.” Domino, 239 F.3d at 756. A prison official cannot be liable under the
   Eighth Amendment for deliberate indifference unless “the official knows of
   and disregards an excessive risk to inmate health or safety; the official must
   both be aware of facts from which the inference could be drawn that a
   substantial risk of serious harm exists, and he must also draw the inference.”
   Farmer v. Brennan, 511 U.S. 825, 837 (1994).
          We agree with the district court that Plaintiffs failed to carry their
   burden of creating a genuine issue of material fact regarding any Defendant’s
   deliberate indifference to Cortez’s medical needs. Negligent or inadequate
   medical treatment does not give rise to an Eighth Amendment violation.
   Gamble, 429 U.S. at 106 (1976). “Unsuccessful medical treatment, acts of
   negligence, or [even] medical malpractice do not constitute deliberate
   indifference. . . .” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). The
   plaintiff must show the defendant’s “actual knowledge and conscious
   disregard of the risk of harm to the plaintiff[, which] cannot be inferred from
   a prison official’s mere failure to act reasonably [or] from negligence alone.”
   Lawson v. Dallas County, 286 F.3d 257, 262–63 (5th Cir. 2002). Here,
   Plaintiffs submitted a doctor’s affidavit attesting that “[a] simple chest X-ray
   . . . would have allowed jail medical staff to discover” that Cortez needed
   emergency medical care, and that if Cortez “had arrived at the hospital just
   10 days sooner” the risks would have been “much less[.]” But even taking
   these facts as true, Plaintiffs presented no evidence tending to show that any
   defendant had actual knowledge of or consciously disregarded the risk of




                                          5
Case: 20-40540        Document: 00516280257              Page: 6      Date Filed: 04/14/2022




                                         No. 20-40540


   harm to Cortez. As the district court explained, “[a]t its core, Plaintiffs’ real
   complaint is that Defendants did not provide Cortez with the proper medical
   treatment and failed to timely diagnose his true medical condition.” While
   the care Cortez received may have been negligent, 2 he fails to create the
   requisite genuine issue of material fact as to deliberate indifference.
   Accordingly, the district court did not err in dismissing Plaintiffs’ deliberate
   indifference claims at the summary judgment stage.
                                              IV.
           Plaintiffs also argue that the district court erred in finding that
   Defendants’ policy of allowing inmates a bottom bunk assignment only with
   a doctor’s recommendation was not deliberately indifferent. Plaintiffs argue
   that this policy is deliberately indifferent because it serves no legitimate
   government interest. Id.; see Sanchez v. Young Cnty., Tex., 956 F.3d 785, 791
   (5th Cir. 2020) (holding that, for a conditions-of-confinement claim, a
   plaintiff must show that a rule, practice, act or omission caused a
   constitutional violation, and the conduct was not reasonably related to a
   legitimate government objective.) However, Defendants point out that
   “[m]edical staff rely upon ‘bottom bunk’ criteria to allow bottom bunks to be
   assigned to those who medically need one. . . . This policy ensures bunks are
   available as needed.”         This presents a legitimate government interest.
   Accordingly, the district court did not err in granting summary judgment to
   Defendants on this claim.




           2
            Even Defendants’ doctor-expert stated that, if a patient of his had presented with
   the symptoms Cortez complained of, he would “probably get lab work and imaging[,]”
   though the expert was clear that he was not of the opinion that the care Cortez received
   amounted to malpractice.




                                               6
Case: 20-40540      Document: 00516280257          Page: 7   Date Filed: 04/14/2022




                                    No. 20-40540


                                        V.
          Finally, Plaintiffs allege that Defendants failed to preserve all videos
   of Cortez while in jail, and that this failure raises questions about the
   credibility of Defendants’ proffered evidence. Accordingly, Plaintiffs argue
   that a jury could conclude that “there are credibility issue[s] based on the
   inaccurate and missing records[,]” and that this precludes summary
   judgment. Defendants argue that Plaintiffs waived this argument by failing
   to include it in their brief in opposition to summary judgment, though they
   did make this argument in their objections to the Magistrate’s report and
   recommendation. In turn, Plaintiffs argue that this argument is waived
   because Defendants did not make it in responding to their objections to the
   Magistrate’s report and recommendations.
          Assuming without deciding that neither of these arguments is waived,
   Plaintiffs did not present any evidence that Defendants failed to produce any
   available video evidence; they simply reject, in a conclusory fashion,
   Defendants’ contention that the footage they did provide was all that was
   available, and claim that the withheld video evidence was “relevant to show
   that [Cortez] did not receive the care Defendants claimed and to support his
   claims of deliberate indifference to serious medical needs and other issues”
   and that “[v]ideos of the clinic area and hallways would conclusively prove
   [Plaintiffs’] contentions that crucial medical care did not occur and that jail
   fabricated jail clinic medical records.” Absent any evidence of that the
   government has withheld any relevant existent footage, we find no error in
   the district court’s grant of summary judgment to Defendants.
                                        VI.
          For the foregoing reasons, we AFFIRM.




                                         7